Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 March 2022 has been entered.

Drawings
The drawings were received on 7 March 2022.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because reference characters exist which neither have an associated lead line or indicate the surface or cross section on which they are placed.  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.  MPEP 608.02 V.  See at least 10, 10b, 10c.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the ‘6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “12” has been used to designate bottle, container, and bottle neck.  
The disclosure is objected to because reference character “16” has been used to designate both blister pack and blister.  
The disclosure is objected to because reference characters " ‘6 " and "16" have both been used to designate blister.  
The disclosure is objected to because of the following informalities: the specification includes punctuation between reference characters and their associated structure.  See at least “ blister, 16” for example.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the molded cap" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is led to be indefinite in that it is unclear if “the molded cap” is a newly recited structure or refers back to “a moulded cap”.  The claim will be interpreted as the latter, however further clarification and correction are required.
Claim 10 is led to be indefinite as it ends in a semicolon.  It is unclear if the claim includes further structures which were truncated or if the limitations end at the semicolon.  The claim will be interpreted as the latter.
Claim 15 is led to be indefinite as it does not end in any punctuation.  It is unclear if the claim includes further structures which were truncated or if the limitations end at the last visible word.  The claim will be interpreted as the latter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seelhofer (WO 2016096710).
Claim 5:  Seelhofer discloses a moulded cap for sealing a container for holding a liquid food, said container having a neck with outer threads, wherein said cap comprises: a cap body comprising: a circular outer wall; threads formed on an interior surface of the outer wall; an annular inner wall located inwardly of the outer wall, said inner wall having an uppermost end spaced apart from a lowermost end, and wherein the inner wall is in a same plane from the uppermost end to the lowermost end thereof; a top wall extending from an upper end of the outer wall to the uppermost end of the inner wall; an annular skirt extending downwardly from the top wall in a location between the outer wall and the inner wall, wherein the outer wall, inner wall, top wall, and skirt are integrally formed with one another; a gap defined between the outer wall 

    PNG
    media_image1.png
    463
    580
    media_image1.png
    Greyscale


Claim 3:  Seelhofer discloses wherein the blister is made of a flexible material to allow for a top wall of the blister to be pressed to force the needle through the seal 15 (film) so as to pierce the seal 15 (film) (see annotated fig. 15 and fig. 14).
Claim 4:  Seelhofer discloses in combination a moulded cap for sealing a container for holding a liquid food, said container having a neck with outer threads; and a tamper proof ring engageable with the molded cap; wherein the moulded cap comprises: a cap body comprising: a circular outer wall; threads formed on an interior surface of the outer wall; an annular inner wall located inwardly of the outer wall, said inner wall having an uppermost end spaced apart from a lowermost end, and wherein the inner wall is in a same plane from the uppermost end to the lowermost end thereof; a top wall extending from an upper end of the outer wall to the uppermost end of the inner wall; an annular skirt extending downwardly from the top wall in a location between the outer wall and the inner wall, wherein the outer wall, inner wall, top wall, and skirt are integrally formed with one another; a gap defined between the outer wall and the skirt; a space defined between the skirt and the inner wall; a chamber bounded and defined by the annular inner wall; a seal 15 (film) of laminate welded on lower edge 37 to extend across the lowermost end of the inner wall; a blister located within the chamber, said blister defining an interior compartment adapted to receive a substance therein; a needle provided in the blister, said needle oriented to selectively pierce the seal 15 (film); a EVOH-film 33 (closure) extending across the uppermost end of the 

    PNG
    media_image2.png
    369
    419
    media_image2.png
    Greyscale

Claim 6:  Seelhofer discloses wherein the cap body is adapted to be engaged over an upper end of some neck of some container and, when so engaged, that neck is received in the gap between the outer wall and the skirt; wherein the threads on the outer wall of the cap body are adapted to engaged with the outer threads on that neck; and wherein the skirt is adapted to sealingly engage an inside of that neck (see first annotated fig. 15 above).
Claim 7:  Seelhofer discloses wherein the blister is integrally formed with the inner wall (see first annotated fig. 15 above).

Claim 10:  Seelhofer discloses wherein a lower end of the skirt is located a distance vertically above the lowermost end of the inner wall (see first annotated fig. 15 above).
Claim 11:  Seelhofer discloses the interior compartment being defined between a top wall of the blister and the seal 15 (film) (see first annotated fig. 15 above).
Claim 12:  Seelhofer discloses wherein the top wall of the blister is deformable to move the needle downwardly to pierce the seal 15 (film) (see first annotated fig. 15 above).
Claim 13:  Seelhofer discloses wherein the inner wall is adapted to be received within an interior cavity defined by some neck of some container (see first annotated fig. 15 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seelhofer (WO 2016096710).

Seelhofer discloses the claimed invention except for the distance measured between the surface of the inner wall located opposite the annular skirt and the surface of the annular skirt opposite the outer wall being about 2.45mm.  It would have been an obvious matter of design choice to have made the distance between the surface of the inner wall located opposite the annular skirt and the surface of the annular skirt opposite the outer wall being about 2.45mm, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  Further, Examiner notes that this dimension is not that of the gap and no criticality has been established for this dimension.  

Response to Arguments
The specification objections in paragraph 2 of office action dated 30 December 2021 are withdrawn in light of the amended disclosure filed 7 March 2022.
The 35 U.S.C. § 112 rejections in paragraphs 3-9 of office action dated 30 December 2021 are withdrawn in light of the amended claims filed 7 March 2022.
Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Seelhofer fails to disclose “an annular inner wall located inwardly of the outer wall, said inner wall having an uppermost end spaced apart from a lowermost end, and wherein the inner wall is in a same plane from the uppermost end to the lowermost end thereof; a top wall extending from an upper end of the outer wall to the uppermost end of the inner wall; an annular skirt extending downwardly from the top wall in a location between the outer wall and the inner wall, wherein the outer wall, inner wall, top wall, and skirt are integrally formed with one another; a gap defined between the outer wall and the skirt; a space defined between the skirt and the inner wall” as readily apparent when comparing the annotated FIG. 1 of the present application and the highlighted region A of FIG. 4 of Seelhofer, the Examiner replies that this argument is not commensurate in scope with the rejection of the Final dated 20 December 2021.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123.  Seelhofer discloses these structures as well as the remainder of the claim in the embodiment of figure 15.  See annotated fig. 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736